NEA Valuebuilder* Program Nationwide Life Insurance Company NEA Service Center-One Nationwide Plaza 2-17-03 P.O. Box 182437, Columbus, Ohio 43218-2437 1-800-325-6434 CONTRACT OWNER (Print Name) BIRTHDATE Address Soc. Sec. No. ooooooooo PHONE # E-mail address DESIGNATED ANNUITANT (Print Name) Sex o M o F Address Birthdate Soc. Sec. No. ooooooooo School District (Employer's) Name/Address School Bldg. Name/Address Beneficiary (Print) SSN Relation % To Rec. Beneficiary (Print) SSN Relation % To Rec. Contingent Beneficiary SSN Relation % To Rec. Contingent Beneficiary SSN Relation % To Rec. ANNUITY PURCHASE PAYMENTS:First Purchase Payment $ , if submitted herewith. Premium. Amount $per pay multiplied by pays per year $ Annual Premium. PURCHASE PAYMENT ALLOCATION: (must total 100%) AIM Variable Insurance Funds, Inc. Fidelity Variable Insurance Products Fund. Janus Aspen Series o % AIM V.I. Capitals Appreciation Fund: Series I o % VIP Equity-Income Portfolio: Initial Class o % International Growth Portfolio: Service Shares o % AIM V.I. International Growth Fund: Series I o % VIP High Income Portfolio: Initial Class Neuberger Berman Advisers Management Trust American Century Variable Pottfolios, Inc. Franklin Templeton Variable Insurance Products Trust o %AMT Balance Prtfloio o % VP Balanced Fund: Class I o % Templeton Foreign Securities Fund: Class I %Strong opprtuni Fund II. Inc. o % VP Income & Growth Fund: Class I Nationwide Life Insurance Co Dreyfus o % Fixed Account o % Dreyfus Stock Index Fund, Inc.: Initial Shares Gartmore Variable Insurance Trust (GVIT) o % Dreyfus Socially Responsible Growth Fund, Inc. o % Federeated GVIT High Income Bond: Class I o % GVIT Government Bond: Class I Dreyfus Variable Investment Fund o % GVIT Money Market: Class I o % Appreciation Portfolio o % GVIT Nationwide®: Class I o %Developing Leaders Portfolio: Initial Shares o % Quality Bond Portfolio. ANNUITY COMMENCEMENT DATE: OPTIONAL ANNUTIY FORM ELECTED: The First Day of Unless otherwise indicated, I hereby elect the Life Annuity with 120 Monthly payments guaranteed. CHECK PLANT TYPE: o IRA o 401(K) o Roth IRA o 403(b) o SEP-IRA oNon-Qualified o Joint and Last Survivor Annutiy. Year for which contribution is applied Second Person Please attach appropriate agreements. Birthdate Relationship Is this a rollover/transfer? Yeso No o o 120 or o 140 Monthly Payments of Life If yes, identify source Will the annuity applied for replace existing annuity or life insurance? oYes o No If Yes, explain: REMARKS: TELEPHONE EXCHANGE PRIVILEGE: I authorize the Company to make exchanges among the above Accounts based upon my telephone instructions. I understand and agree that (I) the Company will not be liable for any loss, liability, cost, or expense for acting in accordance with my instructions; (ii) exchanges will be made in accordance with procedures established by the Company (to be provided with the Contract); and (iii) the telephone exchange privilege may be suspended at any time by the Company or myself within 30 days of written notice. I hereby represent my answers to the above questions to be correct and true to the best of my knowledge and belief and agree that this application shall be a part of any annuity contract issued by the Company. I UNDERSTAND THAT ANNUITY PAYMENTS AND SURRENDER VALUES, WHEN BASED UPON INVESTMENT EXPERIENCE OF A SEPARATE ACCOUNT, ARE VARIABLE AND ARE NOT GUARANTEED AS TO A FIXED DOLLAR AMOUNT. RECEIPT OF A CURRENT VARIABLE ANNUITY PROSPECTUS IS HEREBY ACKNOWLEDGED. oPlease send me a copy of the Statement of Additional Information to the prospectus. SIGNED AT: ON (City/State) (Date) APPLICANT: WITNESS: (Signature of Applicant) (Print Agent Name and No.) AGENT'S TELEPHONE #: (Signature of Agent) AGENT: Do you have reason to believe the Contract applied for is to replace existing annuities or insurance owned by the annuitant? o Yes o No General Agent: Principal Office: City State Zip Branch Office Location
